Title: To James Madison from Edward Coles, 25 April 1823
From: Coles, Edward
To: Madison, James


        
          My dear Sir
          Vandalia Illinois April 25. 1823
        
        In consequence of the great quantity of rain which fell, and the muddy roads, and high waters, I had an excessively disagreeable journey from Washington, which place I left the morning after I wrote you, and barely reached this State in time to complete the business of my old office, and to be ready to enter upon the duties of my new one, by the meeting of the Legislature. Altho’ there was a greater crowd, and more ceremony than I expected, I felt less embarrassment than I imagined I should have done in my inauguration into office. The remarks in my Speech (a printed copy of which I sent you) relative to the state of the circulating medium, and the abrogation of Negro Slavery, created some dissatisfaction, particularly the latter, with a party in the Legislature who had long been anxious to have the Constitution altered, so as to admit the further introduction and toleration of Slavery. This they had resolved, if possible, to effect during the then Session of the Legislature, by prevailing on many who professed to be opposed to Slavery, but found fault with the Constitution, to consent to vote to have a Convention for the purpose of amending it: and this they finally succeeded in doing, by passing a Resolution requiring the sense of

the people to be taken at the next general election (Augt: 1824) on the propriety of calling a Convention; but this measure could not be carried but by resorting to the most unprecedented and unwarrantable measures—an account of which you have no doubt seen in the newspapers. I feel a deep interest in this question, not only because I am opposed to it in principle, and think the further introduction of Slavery would be highly injurious to the prosperity and happiness of this State, but that I am fearful it would disturb the harmony of the Union; as already the question is disputed with warmth, how far the ordinance of 1787 is binding upon the State—whether Congress has the power to restrict a state &c &c &c. Whatever may be the result of this question, it will certainly have the effect of giving me a very stormy time of it as long as I shall be at the helm.
        A case of some difficulty has occured here, as to the proper construction which should be given to the Constitution, which from your knowledge and experience on such subjects, I am induced to take the liberty to State to you, and to ask the favor of you to give me your opinion on it. The Constitution of this State declares that “When any officer, the right of whose appointment is by this Constitution vested in the General Assembly, or in the Governor and Senate, shall during the recess, die, or his office by any means become vacant, the Governor shall have power to fill such vacancy, by granting a Commission which shall expire at the end of the next Session of the General Assembly.” By a Law of the State the Governor is required by and with the advice and consent of the Senate to appoint a Recorder in each County. During the last Session of the Legislature a new County was created called Fulton. To this County I made a nomination as Recorder, which was rejected—I then nominated a second person, who was also rejected—and then a third, which nomination was neither approved nor rejected, but the Senate adjourned without acting on it. The question then is can the Govr:, during the recess of the Senate, fill this vacancy, by granting a Commission to expire at the end of the next Session of the general Assembly? To enable you the better to understand the subject in all its bearings, I will state that the Legislature of this State only meets bienially—that this new County of Fulton is situated on the Military Bounty Tract, where from the peculiar character of the owners of the soil, there are an unusual number of sales, and of course Deeds to be recorded, and the law of this State requires that all Deeds, Mortgages &c shall be recorded within twelve months after date within the County in which the premises may be situated. You will add to the many obligations I feel myself under to you, by giving me your opinion and advice as to the course I should pursue as to this vacancy. In addition to the anxiety I feel at all times to act correctly, I am particularly solicitous in this case, from the extraordinary malevolence of party spirit, which is now exciting and disturbing the very vital principles of this State, to pursue a course which

shall be as correct and unexceptionable as possible—and I know of no more certain way of doing so than by obtaining your counsel.
        We have had in this Country an unusually long cold and disagreeable winter, and by far the most cold, wet, and backward spring that I ever recollect to have seen. For two months past the Country has been literally flooded with rain; rendering the roads and streams almost impassable, and preventing the Farmers from ploughing—many of whom have not even yet made any preparation for planting corn.
        This is a much more lonely and disagreeable place to live at than Edwardsville. I shall remain here until about the first of July, after which I shall go and spend the warm and sickly season at Edwardsville; which place, though by no means exempt from the Summer and autumnal diseases, is I believe much more so than this.
        My kind and affectionate regards to Mrs. M. and tell her I was prevented, by the want of time, from visiting my fair and sweet Cousin on my return to this Country. I regret this very much for many reasons. In so lonely a⟨n⟩ office, in so lonely a place, I feel more than ever the want of a help mate. My regards to Payne, who I must pronoun⟨ce⟩ a faithless fellow for not complying with his promise to see me in Washington last october. Believe me, my dear Sir, to be most truly and sincerely your affectionate friend
        
          Edward Coles
        
      